Exhibit 10.10

AMENDMENT AND RESTATEMENT

TO THE

UPS DEFERRED COMPENSATION PLAN

WHEREAS, United Parcel Service of America, Inc. established the UPS Deferred
Compensation Plan (“Plan”); and

WHEREAS, United Parcel Service of America, Inc. desires to amend and restate the
Plan to comply with changes to the Internal Revenue Code.

NOW THEREFORE, the UPS Deferred Compensation Plan is hereby amended and restated
in the form attached effective as of January 1, 2008.

IN WITNESS WHEREOF, the undersigned certify that United Parcel Service of
America, Inc. based upon action by the Board of Directors on December 19, 2008
has caused the attached amendment and restatement of the UPS Deferred
Compensation Plan to be adopted.

 

ATTEST:     UNITED PARCEL SERVICE OF AMERICA, INC.

/s/ Teri P. McClure

   

/s/ D. Scott Davis

Teri P. McClure     D. Scott Davis Secretary     Chairman



--------------------------------------------------------------------------------

UPS Deferred Compensation Plan

Rules Governing 2005 and Beyond Salary Deferrals

This communication summarizes the UPS Deferred Compensation Plan as it is in
effect beginning January 1, 2008. As a result of changes to the Internal Revenue
Code, the UPS Deferred Compensation Plan permits only salary deferrals on and
after January 1, 2005 (the 2005 and Beyond Salary Deferral Feature). For the
rules governing salary and stock option deferrals made prior to January 1, 2005
(into the 2004 and Before Salary Deferral Feature or the Stock Option Deferral
Feature), you must refer to the 2004 Summary Plan Description. (A copy of the
2004 Summary Plan Description may be obtained on the Plan Web site at
http://upssavings.csplans.com or from the Corporate Compensation Department.)

The UPS Deferred Compensation Plan is a non-qualified plan that does not meet
the tax code requirements for a qualified retirement plan and is not subject to
most of the requirements of ERISA. Amounts deferred under the Plan remain part
of UPS’s general assets and are subject to the claims of UPS’s and your
employer’s creditors. In the event of UPS’s or your employer’s insolvency or
bankruptcy, your benefit under this Plan could be entirely lost.

This booklet constitutes part of the official prospectus covering securities
that have been registered under the Securities Act of 1933.

Neither the U.S. Securities and Exchange Commission nor any state securities
commission has approved or disapproved the securities offered by this prospectus
or determined that this prospectus is accurate or complete.

Any representation to the contrary is a criminal offense.



--------------------------------------------------------------------------------

2009 UPS Deferred Compensation Plan  |  1

 

UPS Deferred Compensation Plan

 

Table of Contents

    

PLAN DESCRIPTION

   2

Eligibility

   4

Investment Options

   10

Distribution Options

   12

Withdrawal Options

   15

Taxes

   16

Enrollment Process

   17

ADDITIONAL INFORMATION

   18

Plan Administrator

   18

Plan Amendment or Termination

   19

Miscellaneous

   19

Where You Can Find Additional Information

   21



--------------------------------------------------------------------------------

2  |  Summary Plan Description

 

Summary Plan Description:

2009 UPS Deferred Compensation Plan

PLAN DESCRIPTION

Q. What is the UPS Deferred Compensation Plan?

A. The UPS Deferred Compensation Plan (the “Plan”) is a non-qualified plan that
has been established to allow you to defer up to 35 percent of your monthly or
semi-monthly compensation. You may also elect to defer up to 100 percent of your
half month bonus and the cash portion of your MIP award, and 100 percent of any
UPS Savings Plan Average Deferral Percentage (“ADP”) refund for the 2009 Plan
Year.

During the Plan’s annual enrollment period (August 25, 2008 at 4:01 p.m.
{Eastern Time} - September 26, 2008 at 4 p.m. {Eastern Time}), you may elect to
defer from your 2009 monthly or semi-monthly compensation, 2009 half month
bonus, the cash portion of your 2009 MIP award, and any 2009 ADP refund.

Even if you do not choose to participate in the Deferred Compensation Plan from
your direct pay, you may want to consider electing to defer 100 percent of any
refund of pre-tax contributions you may receive from the UPS Savings Plan in the
event the Savings Plan fails the ADP Test for Plan Year 2009. Earnings received
as the result of the refund will not be deferred to the Deferred Compensation
Plan and will be taxable for 2009.

Should the UPS Savings Plan fail the 2009 ADP Test, distributions will occur in
March 2010 but are taxable on the 2009 tax return. By electing to defer any
pre-tax refund resulting from the 2009 ADP Test, you will defer taxation on the
distribution. You will be issued a W2-C in March 2010 for the filing of your
2009 tax return. Roth 401(k) contributions distributed to satisfy the 2009 ADP
Test may not be deferred to the Plan.

Please note that your deferrals into the Deferred Compensation Plan will be in
addition to your deferrals into the UPS Savings Plan. You may defer one to 35
percent of your monthly or semi-monthly pay, up to 100 percent of your half
month bonus and the cash portion of your 2009 MIP award on a pre-tax basis into
the Savings Plan, up to the annual maximum. If you are age 50 by the end of
2009, you may also elect a catch-up contribution to the Savings Plan, up to the
annual maximum.

For 2009, we anticipate that the annual contribution limits for regular and
catch-up contributions will be indexed for inflation. However, the limits have
not yet been announced by the Internal Revenue Service. For purposes of
illustration, this booklet will use the annual 2008 maximums: $15,500 for
regular pre-tax contributions and $5,000 for catch-up contributions.



--------------------------------------------------------------------------------

2009 UPS Deferred Compensation Plan  |  3

 

The Plan also allows non-employee directors of United Parcel Service, Inc. to
defer 100 percent of their retainer and meeting fees.

Q. What is a non-qualified plan?

A. A non-qualified plan is a plan which does not meet the tax code requirements
for a qualified retirement plan and is not subject to most ERISA requirements.
Amounts contributed to a non-qualified plan remain part of the company’s general
assets. These assets are subject to the claims of UPS’s and your employer’s
creditors, and in the event of UPS’s or your employer’s insolvency or
bankruptcy, your interest in the Plan could be entirely lost.

Because of the additional risk associated with non-qualified plans, only
non-employee directors and senior level employees may be offered the opportunity
to participate.

Example:

A manager’s base salary is $11,750 per month plus half month pay of $5,875 plus
a MIP cash portion of $23,500 (for illustration purposes only, the MIP factor is
assumed to be 2) for total annual eligible compensation of $170,375. The manager
would like to defer the maximum 35 percent of monthly or semi-monthly pay, 100
percent of the half month bonus, and 100 percent of the cash portion of MIP to
the UPS Deferred Compensation Plan versus only contributing the maximum $15,500
(actual amount to be determined) per year in the UPS Savings Plan. The manager
also elects to defer any return of excess pre-tax contributions distributed as
the result of an ADP Test failure for UPS Savings Plan year 2009.

 

     UPS Savings Plan
and UPS Deferred
Compensation Plan    UPS Savings Plan
(only)

Total Pay

   $ 170,375    $ 170,375

Salary Deferrals:

     

UPS Savings Plan (max. $15,500)

     -15,500      -15,500

UPS Deferred Compensation Plan (35 percent)

     -49,350      N/A

Half Month Bonus (100 percent)

     -5,875      N/A

Cash Portion of MIP (100 percent)

     -23,500      N/A              

Taxable Income

   $ 76,150    $ 154,875

Should the UPS Savings Plan fail the 2009 ADP Test, distributions will occur in
March 2010 but are taxable on the 2009 tax return. By electing to defer any
pre-tax refund resulting from the 2009 ADP Test, the manager will defer 2009
taxation on the pre-tax refund.



--------------------------------------------------------------------------------

4  |  Summary Plan Description

 

Q. How does salary deferral under the qualified UPS Savings Plan differ from the
salary deferral under the non-qualified UPS Deferred Compensation Plan?

 

Principal Characteristics:

   UPS Deferred
Compensation Plan   UPS Savings
Plan Deferral on pre-tax basis    Yes   Yes FICA/Medicare withheld on deferrals
   Yes   Yes Earnings accumulate tax free    Yes   Yes Actual funds or assets
held in trust safe from creditors    No   Yes Distributions subject to income
taxes    Yes   Yes Federal income tax withholding on lump sum payments    Yes  
Yes Rollover into an IRA allowed    No   Yes 10 year income tax averaging
available    No   Yes1 Hardship withdrawals available    Yes2   Yes Loans
against accounts available    No   Yes

Q. Does this mean I will have separate salary deferral accounts for the UPS
Savings Plan and the UPS Deferred Compensation Plan?

A. Yes, the UPS Savings Plan and the UPS Deferred Compensation Plan are two
separate plans. You will receive a separate itemized annual statement for each
account you have in the UPS Deferred Compensation Plan. Statements may be viewed
online at any time through the UPS Savings Advantage Web site,
http://upssavings.csplans.com (the Plan Web site).

Eligibility

Q. Who is eligible to participate in the UPS Deferred Compensation Plan?

A. You are eligible to participate in the UPS Deferred Compensation Plan if, as
of August 25, 2008, you are a region department manager or have equal or greater
managerial responsibilities at UPS or one of the UPS authorized subsidiaries,
are eligible to participate in the UPS Savings Plan and are not domiciled in
Puerto Rico. In addition, non-employee directors of United Parcel Service, Inc.
are eligible to participate in the Plan.

You will cease to be eligible to make new deferral elections in the Plan if you
no longer meet the eligibility requirements above or you separate from service
with UPS and each of its subsidiaries that is treated under Section 409A of the
Internal Revenue Code (the “Code”) and related IRS regulations and guidance (the
“409A Rules”) as a single employer with UPS for purposes of determining whether
a “separation from service” has occurred (“UPS”). However, your deferrals will
continue to be deducted from your compensation, half-month bonus, the cash
portion of your MIP award and your ADP refund until the end of the calendar
year.

 

1

If not rolled over.

2

“Hardship” definition is more stringent than in UPS Savings Plan.



--------------------------------------------------------------------------------

2009 UPS Deferred Compensation Plan  |  5

 

For example, if you elect to contribute monthly to the Plan in 2009 and are
subsequently demoted, your contributions will continue for the duration of 2009.
Should you elect to defer a 2009 Savings Plan ADP refund, that deferral will be
made to the Plan in March 2010, even if you are no longer an eligible employee
or you have a separation from service.

Q. Can I participate if I am promoted mid-year?

A. No, you must be eligible to participate in the Plan as of the date the
enrollment period begins (for 2009, the enrollment period begins on August 25,
2008).

Deferral Elections

Q. When can I make an election to defer?

A. Elections are made during the annual enrollment period. For 2009, you can
elect to defer up to 35 percent of your monthly or semi-monthly salary, up to
100 percent of your half month bonus and/or up to 100 percent of the cash
portion of your MIP award.

You may also elect to defer 100 percent of a UPS Savings Plan return of excess
pre-tax contributions, should the Savings Plan fail the 2009 ADP Test. Since the
ADP Test will be applied to the Savings Plan in 2009, an ADP deferral you elect
now will be made in March 2010.

The enrollment period this year begins August 25, 2008 at 4:01 p.m. (Eastern
Time) and ends September 26, 2008 at 4:00 p.m. (Eastern Time).

During the enrollment period, non-employee directors may elect to defer 100
percent of their retainer and meeting fees. New non-employee directors may make
their initial deferral election within 30 days after being named a director.

Q. Should I maximize my contribution into the UPS Savings Plan before making a
contribution to this Plan?

A. Generally, yes. The UPS Savings Plan is a qualified retirement plan where
assets are held in trust for future payment to you. Depending upon which UPS
subsidiary you work for, you may be eligible for matching contributions on your
pre-tax contributions to the UPS Savings Plan. Additionally, distributions from
the UPS Savings Plan are eligible for special tax treatment (e.g., rollover to
an IRA). Because the UPS Deferred Compensation Plan is non-qualified these
benefits will be subordinate to the claims of UPS’s and your employer’s
creditors. Distributions to you from the Plan will be subject to immediate
taxation and are not eligible for special tax treatment (e.g., rollover, loan,
IRA). If you do not take full opportunity of your contributions to the UPS
Savings Plan, you may miss the opportunity to receive the maximum amount of
matching contributions that you can receive.



--------------------------------------------------------------------------------

6  |  Summary Plan Description

 

Salary Deferral Feature Example 1:

This manager elects to defer 12 percent from monthly salary, 50 percent from the
half month bonus and 50 percent of the cash portion of MIP into the Salary
Deferral Feature (for illustration purposes only, the MIP factor is assumed to
be 2) and 100 percent of any return of excess contributions as the result of the
UPS Savings Plan failure of the 2009 ADP Test. The manager also elects to defer
12 percent of monthly salary into the UPS Savings Plan.

 

Manager’s base salary is $11,750 per month x 12 months

   $ 141,000

Manager’s half month pay

     5,875

Manager’s cash portion of MIP

     23,500       

Total Annual Eligible Compensation

   $ 170,375

Here’s what the monthly activity would look like for the UPS Deferred
Compensation Plan and the UPS Savings Plan in this example.

 

2009

   UPS Savings
Plan     UPS Deferred
Compensation Plan        12 %     12 %

January

   $ 1,410.00     $ 1,410.00  

February

   $ 1,410.00     $ 1,410.00  

March

   $ 1,410.00     $ 1,410.00  

April

   $ 1,410.00     $ 1,410.00  

May

   $ 1,410.00     $ 1,410.00  

June

   $ 1,410.00     $ 1,410.00  

July

   $ 1,410.00     $ 1,410.00  

August

   $ 1,410.00     $ 1,410.00  

September

   $ 1,410.00     $ 1,410.00  

October

   $ 1,410.00     $ 1,410.00  

November

   $ 1,400.00     $ 1,410.00  

December

   $ 0.00     $ 1,410.00  

Half month

   $ 0.00     $ 2,937.50  

Cash portion of MIP

   $ 0.00     $ 11,750.00  

TOTAL

   $ 15,500.00     $ 31,607.50  

TOTAL DEFERRED

     $ 47,107.50  

Should the UPS Savings Plan fail the 2009 ADP Test, distributions will occur in
March 2010 but are taxable on the 2009 tax return. By electing to defer any
pre-tax refund resulting from the 2009 ADP Test, the manager will defer 2009
taxation on the distribution of the pre-tax refund.

Before calculating any amount to be deferred to the UPS Deferred Compensation
Plan, it is recommended that you choose a percentage that results in the
contribution of the maximum permissible contribution to the UPS Savings Plan. In
2008, the maximum was $15,500, or $20,500 if you were over 50. You also may
receive SavingsPLUS, the match on certain amounts deferred under the UPS Savings
Plan.



--------------------------------------------------------------------------------

2009 UPS Deferred Compensation Plan  |  7

 

Salary Deferral Feature Example 2:

This manager elects to defer the maximum 35 percent from base salary and 100
percent from half month pay and the cash portion of MIP into the Salary Deferral
Feature (for illustration purposes only, the MIP factor is assumed to be 2) and
100 percent of any return of excess pre-tax contributions as the result of the
UPS Savings Plan failure of the 2009 ADP Test. The manager also elects to defer
12 percent of base salary into the UPS Savings Plan.

 

Manager’s base salary is $11,750 per month x 12 months

   $ 141,000

Manager’s half month pay

     5,875

Cash portion of MIP

     23,500       

Total Annual Eligible Compensation

   $ 170,375

Here’s what the monthly activity would look like for the UPS Savings Plan and
the UPS Deferred Compensation Plan in this example.

 

2009

   UPS Savings
Plan     UPS Deferred
Compensation Plan        12 %     35 %

January

   $ 1,410.00     $ 4,112.50  

February

   $ 1,410.00     $ 4,112.50  

March

   $ 1,410.00     $ 4,112.50  

April

   $ 1,410.00     $ 4,112.50  

May

   $ 1,410.00     $ 4,112.50  

June

   $ 1,410.00     $ 4,112.50  

July

   $ 1,410.00     $ 4,112.50  

August

   $ 1,410.00     $ 4,112.50  

September

   $ 1,410.00     $ 4,112.50  

October

   $ 1,410.00     $ 4,112.50  

November

   $ 1,400.00     $ 4,112.50  

December

   $ 0.00     $ 4,112.50  

Half Month

   $ 0.00     $ 5,875.00  

Cash portion of MIP

   $ 0.00     $ 23,500.00  

TOTAL

   $ 15,500.00     $ 78,725.00  

TOTAL DEFERRED

     $ 94,225.00  

Should the UPS Savings Plan fail the 2009 ADP Test, distributions will occur in
March 2010 but are taxable on the 2009 tax return. By electing to defer any
pre-tax refund resulting from the 2009 ADP Test, the manager will defer 2009
taxation on the distribution of the pre-tax refund.



--------------------------------------------------------------------------------

8  |  Summary Plan Description

 

Before calculating any amount to be deferred to the UPS Deferred Compensation
Plan, it is recommended that you choose a percentage that results in the
contribution of the maximum permissible contribution to the UPS Savings Plan. In
2008, the maximum was $15,500, or $20,500 if you were over 50. You also may
receive SavingsPLUS, the match on certain amounts deferred under the UPS Savings
Plan.

Salary Deferral Feature Example 3:

This manager elects to defer 5 percent from base salary, zero percent from half
month pay and 100 percent of the cash portion of MIP into the Salary Deferral
Feature (for illustration purposes only, the MW factor is assumed to be 2) and
100 percent of any return of excess pre-tax contributions as the result of the
UPS Savings Plan failure of the 2009 ADP Test. The manager also elects to defer
12 percent of base salary into the UPS Savings Plan.

 

Manager’s base salary is $11,750 per month x 12 months

   $ 141,000

Manager’s half month pay

     5,875

Cash portion of MIP

     23,500       

Total Annual Eligible Compensation

   $ 170,375

Here’s what the monthly activity would look like for the UPS Savings Plan and
the UPS Deferred Compensation Plan in this example.

 

2009

   UPS Savings
Plan     UPS Deferred
Compensation Plan        12 %     5 %

January

   $ 1,410.00     $ 587.50  

February

   $ 1,410.00     $ 587.50  

March

   $ 1,410.00     $ 587.50  

April

   $ 1,410.00     $ 587.50  

May

   $ 1,410.00     $ 587.50  

June

   $ 1,410.00     $ 587.50  

July

   $ 1,410.00     $ 587.50  

August

   $ 1,410.00     $ 587.50  

September

   $ 1,410.00     $ 587.50  

October

   $ 1,410.00     $ 587.50  

November

   $ 1,400.00     $ 587.50  

December

   $ 0.00     $ 587.50  

Half Month

   $ 0.00     $ 0.00  

Cash portion of MIP

   $ 0.00     $ 23,500.00  

TOTAL

   $ 15,500.00     $ 30,550.00  

TOTAL DEFERRED

     $ 46,050.00  

Should the UPS Savings Plan fail the 2009 ADP Test, distributions will occur in
March 2010 but are taxable on the 2009 tax return. By electing to defer any
pre-tax refund resulting from the 2009 ADP Test, the manager will defer 2009
taxation on the distribution of the pre-tax refund.



--------------------------------------------------------------------------------

2009 UPS Deferred Compensation Plan  |  9

 

Before calculating any amount to be deferred to the UPS Deferred Compensation
Plan, it is recommended that you choose a percentage that results in the
contribution of the maximum permissible contribution to the UPS Savings Plan. In
2008, the maximum was $15,500, or $20,500 if you were over 50. You also may
receive SavingsPLUS, the match on certain amounts deferred under the UPS Savings
Plan.

Q. Will I need to wait until my UPS Savings Plan pre-tax deferral reaches the
maximum for 2009 before I begin to defer funds into the UPS Deferred
Compensation Plan?

A. No. However, it is to your advantage to defer the maximum amount into the UPS
Savings Plan. Before you decide what percentage to defer into the UPS Deferred
Compensation Plan, make sure you will be deferring the maximum limit into the
UPS Savings Plan. If you will be 50 or older in 2009, you will also want to make
a catch-up contribution to the UPS Savings Plan. The amount you defer into the
UPS Savings Plan can be changed monthly. Your deferral percentage into the UPS
Deferred Compensation Plan cannot be changed for the entire calendar year.

Q. When will my salary deferrals under the UPS Deferred Compensation Plan begin?

A. Salary deferrals will begin in January 2009 and continue through December
2009. If you elect to have money deferred from your half month check, this
amount will be deducted from your December 2009 half month pay.

The percentage of your 2009 MIP cash award that you elect to defer into the 2005
and Beyond Salary Deferral Account will be reflected on the Mellon Web site,
where you may view it during the 2009 fall election of the MIP cash award. You
will not be able to make a change to this percentage. The funds will be deferred
at the time the 2009 MIP is distributed.

Note that if you previously elected to defer a percentage of your 2008 MIP cash
award to the UPS Deferred Compensation Plan during the 2008 Plan enrollment
period (August 27, 2007—September 28, 2007), that percentage will be displayed
on the Mellon Web site during the MIP election in 2008. It may not be changed.

If you elect to defer the refund of 2009 pre-tax contributions you receive from
the UPS Savings Plan, in the event the Savings Plan fails the ADP Test for 2009,
100 percent of the pre-tax refund will be contributed to your Plan account in
March 2010. You will receive a W-2C in March 2010 for the filing of your 2009
taxes. Roth 401(k) contributions distributed to satisfy the 2009 ADP Test may
not be deferred into the Plan.

Note that if you previously elected to defer the refund of excess contributions
(and any earnings thereon) you receive from the UPS Savings Plan in the event
the Savings Plan fails the ADP Test for 2008, 100 percent of the pre-tax refund
will be contributed to your Plan account in March 2009. You will receive a W-2C
in March 2009 for the filing of your 2008 taxes.



--------------------------------------------------------------------------------

10  |  Summary Plan Description

 

Remember, even if you cease to be eligible to make new deferral elections in the
future or you separate from service with UPS, your deferrals will continue to be
deducted from your compensation, half-month bonus, the cash portion of your MIP
award and your ADP refund for 2009. Your 2005 and Beyond Account will continue
to be credited with these contributions elected for 2009 even if you are no
longer an eligible employee or if you have separated from service. If you are
receiving monthly installments, the amount of the ADP refund will be included in
the calculation of the installments. If you previously have received a lump sum
distribution, you will received the ADP refund as an additional distribution as
soon as administratively possible, but in no event later than 90 days following
the event (with the actual payment date determined by UPS in its sole
discretion).

Q. How will my salary deferral under the UPS Deferred Compensation Plan be
accounted for?

A. Any salary deferrals that you make to the Plan on or after January 1, 2005
will be credited for bookkeeping purposes to your 2005 and Beyond Salary
Deferral Account. This account will be subject to the rules set forth in this
booklet.

Any salary deferrals you made to this Plan prior to January 1, 2005 will
continue to be credited for bookkeeping purposes in your 2004 and Before Salary
Deferral Account. Amounts credited to this account will continue to be subject
to the rules set forth in the 2004 version of the UPS Deferred Compensation Plan
Summary Plan Description booklet.

Q. When will my salary deferrals be credited to my account?

A. Salary deferrals will be credited to your account as soon as practicable
following each pay period, but generally no later than ten business days after
you receive the paycheck from which the deduction was made.

Q. Can I change my UPS Deferred Compensation Plan annual deferral elections
during the calendar year?

A. No, your annual election to defer salary to the UPS Deferred Compensation
Plan, once made, cannot be changed for that calendar year. Your election must be
made online during the enrollment period, August 25, 2008 at 4:01 p.m. (Eastern
Time) to September 26, 2008 at 4:00 p.m. (Eastern Time). Once you make your
annual deferral election, you cannot change the deferral percentage amount until
the next annual deferral election period in 2009 for Plan year 2010.



--------------------------------------------------------------------------------

2009 UPS Deferred Compensation Plan  |  11

 

Investment Options

Q. What are my investment options?

A. Your Salary Deferral Accounts will accrue earnings based on the investment
option(s) you select. These investment options are the same funds offered in the
UPS Savings Plan, as well as UPS Stock. The investment options currently
available to you in the UPS Deferred Compensation Plan are:

 

Government Short-term Investment Fund    Bright Horizon Income Fund Stable Value
Fund    Bright Horizon 2010 Fund Bond Market Index Fund    Bright Horizon 2015
Fund Balanced Fund    Bright Horizon 2020 Fund S&P 500 Equity Index Fund   
Bright Horizon 2025 Fund S&P Midcap 400 Index Fund    Bright Horizon 2030 Fund
Russell 2000 Index Fund    Bright Horizon 2035 Fund EAFE International Index
Fund*    Bright Horizon 2040 Fund UPS Stock    Bright Horizon 2045 Fund   
Bright Horizon 2050

Notes:

 

  •  

ALL transactions related to UPS Stock, whether through the UPS Deferred
Compensation Plan or otherwise, are subject to the UPS Insider Trading
Guidelines. You must verify that the trading window is open before you make any
transactions involving UPS Stock.

 

  •  

There is no limit on the amount you may invest in UPS Stock.

 

  •  

The Self-Managed Account is not available as an investment option for the Salary
Deferral Feature of the UPS Deferred Compensation Plan.

 

  •  

Note to first-time participants in the 2005 and Beyond Salary Deferral Feature:
When you enroll you will be asked to select investment options. Because the
trading window is anticipated to be closed from September 1 through October 23,
you will be unable to select UPS Stock as an investment option after 4:00 p.m.
(ET) on August 29, 2008. If it is your intent to invest your contributions in
UPS Stock, you may do so through the Plan Web site or the Information Line any
time after January 1, 2009 when the trading window is open.

 

  •  

The Bright Horizon 2050 Fund was added to the investment line-up in 2008. Please
see the Summary Plan Description and Summary of Material Modifications for the
UPS Savings Plan for a description of each investment option. Fund Fact Sheets
and investment returns will be available on the Plan Web site for your review at
http://upssavings.csplans.com. If you have any questions, you may call the UPS
Deferred Compensation Plan Administrator.

 

  •  

Because the Plan is non-qualified, your investment selections are for
recordkeeping purposes only and no funds will be set aside or invested in the
options you select.

 

*

The Plan will assess a 2 percent short-term trading fee against the portion of
your account balance transferred from the EAFE Fund and/or paid out as a
distribution within 30 days of investment in the Fund. The 2 percent redemption
fee is assessed against the gross proceeds from the sales transaction. This
short-term trading fee will only apply to a sale of the Fund due to a transfer
request and/or a distribution. For this purpose, units held longest will be
liquidated first and units held the shortest will be liquidated last. The
redemption fees assessed are treated as reinvested into the EAFE Fund for the
benefit of all participants in the Plan with balances in the Fund. This fee is
designed to offset market impact and other costs associated with fluctuations in
the EAFE Fund caused by short-term shareholder trading.



--------------------------------------------------------------------------------

12  |  Summary Plan Description

 

Your selections will be used solely for purposes of determining the value of
your Salary Deferral Account.

Q. Can I reallocate my Salary Deferral Account balance between the investment
options?

A. Yes, you may reallocate your Salary Deferral Account balance among the
different investment options on a daily basis. (Please note that all
transactions related to UPS Stock, whether in the UPS Deferred Compensation Plan
or otherwise, are subject to the UPS Insider Trading Guidelines.) You will be
able to change your investment selections by accessing your account online at
http://upssavings.csplans.com. You may also change your investment selections by
calling the UPS Savings Advantage Information Line at 1-800-541-6154 and
speaking to a Participant Service Representative Monday through Friday from 7:30
a.m. to 5:00 p.m. (Eastern Time), except for stock market holidays. This
reallocation capability includes both the new deferrals being deferred into your
account and your existing investment account balance. Your account will continue
to accrue earnings or losses based on your investment elections until your
Salary Deferral Account balance is fully distributed.

Q. What are the investment risks?

A. Due to the risks inherent in all investment activities, the total value of
your account may be greater or smaller than your total deferrals. Additionally,
because your account is unfunded, your rights to receive payments in the event
of UPS’s or your employer’s bankruptcy or insolvency (as remote as that may
seem) will be the same as that of any other unsecured general creditor.

Distribution Options

Q. When am I eligible to receive a distribution of my 2005 and Beyond Salary
Deferral Account?

A. You are eligible to receive a distribution of your 2005 and Beyond Salary
Deferral Account (a) in the event you retire or have another “separation from
service” with UPS (within the meaning of the 409A Rules), (b) in the event of a
“change in control” of United Parcel Service, Inc. as defined in the 2009 UPS
Incentive Compensation Plan that also constitutes a “change in the ownership or
effective control” of United Parcel Service, Inc. under 409A Rules (a “Change in
Control”), or (c) in the event of your death.

If you are entitled to a distribution of your 2005 and Beyond Salary Deferral
Account as a result of your separation from service, you will receive (or begin
to receive, in the case of installments) your distribution on the first day of
the calendar month that is 6 months following your separation from service.
Distributions of your 2005 and Beyond Salary Deferral Account as a result of a
Change in Control or your death will be paid as soon as administratively
possible, but in no event later than 90 days following the date of the Change in
Control or your death (with the actual payment date determined by UPS in its
sole discretion).



--------------------------------------------------------------------------------

2009 UPS Deferred Compensation Plan  |  13

 

If you are enrolling in the 2005 and Beyond Salary Deferral Feature for the
first time, you will be asked to make a distribution election. Please consider
your distribution choice for your 2005 and Beyond Salary Deferral Account
carefully: once made, your distribution election may not be changed. Should you
fail to elect a distribution option upon your initial enrollment for funds
contributed in 2005 and subsequent years, your distribution will be paid out
under the default option, the Lump Sum Payment.

You are eligible to receive a distribution of your 2004 and Before Salary
Deferral Account (pre-2005 deferrals) in accordance with the rules set forth in
the 2004 Summary Plan Description. (A copy of the 2004 Summary Plan description
may be obtained on the Plan Web site at http://upssavings.csplans.com or from
the Corporate Compensation Department.) Please note that your 2004 and Before
Salary Deferral Account will not automatically be distributed to you in the
event of a Change in Control.

Q. What are my distribution options?

A. The Plan provides for five distribution options:

Option 1: 3 Year Installment (36 monthly payments)

Option 2: 5 Year Installment (60 monthly payments)

Option 3: 7 Year Installment (84 monthly payments)

Option 4: 10 Year Installment (120 monthly payments)

Option 5: Lump Sum Payment (one payment) - DEFAULT

Each installment distribution option pays out on a calendar month basis.

Note: For distributions during 2009, if the total balance in your 2005 and
Beyond Salary Deferral Account (plus the total balance in any other account
which must be aggregated with your 2005 and Beyond Salary Deferral Account under
the 409A Rules) is less than $10,000 on the date you become eligible for the
distribution, you will receive a Lump Sum Payment from this account regardless
of the option you selected.

For distributions during or after 2010, if the total balance in your 2005 and
Beyond Salary Deferral Account (plus the total balance in any other account
which must be aggregated with your 2005 and Beyond Salary Deferral Account under
the 409A Rules) is less than the Code Section 402(g) deferral limit in effect
for the UPS Savings Plan on the date you become eligible for the distribution,
you will receive a Lump Sum Payment from this account regardless of the option
you selected.

If you made deferrals to the Plan prior to January 1, 2005, the distribution
option you previously chose for your 2004 and Before Salary Deferral Account
will continue to apply. (If your total 2004 and Before Salary Deferral Account
balance is less than $20,000 as of your termination date, you will receive a
Lump Sum Payment from this account regardless of the option you have selected.)



--------------------------------------------------------------------------------

14  |  Summary Plan Description

 

A copy of the 2004 Summary Plan Description may be obtained on the Plan Web site
at http://upssavings.csplans.com, or from the Corporate Compensation Department.

Q. How do I change my distribution option?

A. After your initial enrollment you may not change your selected (or if no
selection was made, the default) distribution option for your 2005 and Beyond
Salary Deferral Account.

In order to change your 2004 and Before Salary Deferral Account distribution
option, you may go to the Plan Web site, http://upssavings.csplans.com, and
print a 2004 and Before Salary Deferral Feature Distribution Election Form from
the Forms section. You may also direct your request to the UPS Savings Advantage
Information Line at 1-800-541-6154 and speak with a Participant Service
Representative. The representative will send you a form. You must complete and
return the updated form to the UPS Deferred Compensation Plan Administrator at
the address printed on it. A new distribution option for your 2004 and Before
Salary Deferral Account must be on file for at least 12 months in order to
become effective.

Q. What happens to my Salary Deferral Accounts if I should die prior to
receiving distribution of the entire account balance?

A. You may designate a beneficiary(ies) when you enroll in the Plan. Your
beneficiary designation may be changed at any time, but must be the same for any
accounts you have in the Plan. The balance in your 2005 and Beyond Salary
Deferral Account will be paid to your designated beneficiary(ies) (or begin to
be paid, in the case of installments) in accordance with your distribution
election in effect at the time of your death, as soon as administratively
possible, but in no event later than 90 days following your death (with the
actual payment date determined by UPS in its sole discretion). Your
beneficiary(ies) will not be able to select a distribution option.

In the event that you have not designated a beneficiary, your 2005 and Beyond
Salary Deferral Account balance will be distributed to your estate as soon as
administratively possible, but in no event later than 90 days following your
death (with the actual payment date determined by UPS in its sole discretion).

Amounts credited to your 2004 and Before Salary Deferral Account or your Stock
Optional Deferral Account will be distributed to your beneficiary(ies) in
accordance with your distribution election. However, your beneficiary(ies) may
elect to withdraw your entire 2004 and Before Salary Deferral or your Stock
Option Deferral Account balances (pre-2005 deferrals) at any time. Ten percent
of the total value of those accounts at the time of the withdrawal will be
forfeited. Withdrawals will be paid as a lump sum. Note that this option is not
available for deferrals made to your 2005 and Beyond Salary Deferral Account

Q. How do I designate a beneficiary?

A. When you initially enroll, you will designate one or more beneficiaries
online. This beneficiary designation can be changed at any time on a Beneficiary
Designation Form.



--------------------------------------------------------------------------------

2009 UPS Deferred Compensation Plan  |  15

 

Note: Your beneficiary designation applies to any of your UPS Deferred
Compensation Plan accounts (2004 and Before Salary Deferral Account, 2005 and
Beyond Salary Deferral Account and/or Stock Option Deferral Account).

Q. How do I change my beneficiary?

A. To make a beneficiary change, you may go to the Plan Web site at
http://upssavings.csplans.com and print a Beneficiary Designation Form from the
Forms section. You may also direct your request to the UPS Savings Advantage
Information Line at 1-800-541-6154 and speak with a Participant Service
Representative. The representative will send you a Beneficiary Designation Form.
You must complete and return the updated beneficiary form to the UPS Deferred
Compensation Plan Administrator at the address printed on the form.

Withdrawal Options

Q. May I take a hardship withdrawal?

A. Hardship withdrawals are available under very limited circumstances. In the
event of an unforeseeable emergency which results in a severe financial
hardship, you may petition the UPS Deferred Compensation Plan Committee for a
distribution of the amount reasonably necessary to meet your financial need.
This definition of hardship is more stringent than the hardship provision in a
qualified 401(k) plan, and does not, for instance, include college expenses or
costs in connection with a home purchase. It generally encompasses hardship
generated by unforeseen circumstances such as medical expenses, loss of property
due to casualty and other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond your control. A hardship withdrawal may not
be made to the extent the hardship is or may be relieved through reimbursement,
insurance, liquidation of your assets (under certain circumstances) or the
cessation of Plan deferrals. The Committee may approve or deny the request in
its sole discretion. Hardship withdrawals will be paid in a lump sum as soon as
administratively possible, but in no event later than 90 days following approval
by the Committee (with the actual payment date determined by UPS in its sole
discretion).

Q. May I take a withdrawal for reasons other than hardship?

A. You may withdraw all of your 2004 and Before Salary Deferral Account balance
or your Stock Option Deferral Account balance (pre-2005 deferrals) at any time.
However, you will forfeit 10 percent of the total value of your accounts.
Withdrawals will be paid in a lump sum.

Other than in the event of hardship as described above, you may not withdraw
amounts credited to your 2005 and Beyond Salary Deferral Account.

Q. May I take a loan?

A. Unlike the UPS Savings Plan or other qualified 401(k) plans, loans are not
permitted under the UPS Deferred Compensation Plan.



--------------------------------------------------------------------------------

16  |  Summary Plan Description

 

Q. May I roll over my deferred account balance?

A. Unlike qualified 401(k) plans, rollovers are not permitted under the UPS
Deferred Compensation Plan.

Taxes

Q. Am I taxed on my deferrals or earnings that are credited to my account?

A. Under current law, neither the deferrals nor the earnings on those amounts
are subject to federal income tax until they are withdrawn from the Plan, as
long as you make your election before you earn the income. All states with
income taxes, except New Jersey, follow the federal law. As a result, other than
in the state of New Jersey, there will be no state income tax liability until
you actually receive a distribution. Distributions from the Plan will be taxed
as ordinary income upon receipt. You should consult with your legal counsel or
tax advisor concerning your specific state or local city and county tax laws.

Note: We intend for the Plan to satisfy the 409A Rules. If the Plan does not
satisfy these rules, you may be subject to additional taxes and interest.

Q. What about Social Security and Medicare Taxes?

A. Deferred amounts are subject to Social Security and Medicare taxes at the
time of the deferral (when they are deducted from your pay). However, the
distributions from the UPS Deferred Compensation Plan, including the earnings,
are not subject to these taxes under current law. Payments from the Plan will
not reduce the Social Security benefits after retirement, as they do not
represent wages for service performed at that time.

Note: Non-employee directors are not subject to Social Security and Medicare
taxes on amounts deferred under the Plan.

Q. How will my distribution payments be reported?

A. Whether you are an active, terminated, or retired employee, your distribution
payments will be reported to you on a Form W-2. Payments to beneficiaries, in
the event of your death, will be reported on a Form 1099. Payments to
non-employee directors will be reported on a Form 1099-MISC.

Q. How will my distributions be taxed?

A. Under current law, distributions from the UPS Deferred Compensation Plan
generally are taxed as ordinary income when received, and no special tax
advantages or penalties apply. Federal, state and local income taxes (see above
for the exception—New Jersey) will be withheld from your distribution payments
when they are actually made.

Note: No federal, state or local income taxes will be withheld from payments
made to non-employee directors, unless requested by the non-employee directors.



--------------------------------------------------------------------------------

2009 UPS Deferred Compensation Plan  |  17

 

Q. Is my distribution eligible to be rolled over to an IRA?

A. No, because this is not a tax-qualified plan under the Code, distributions
are not eligible to be rolled over into an IRA.

Q. Will benefits paid to my beneficiaries be included in my gross estate for
federal tax purposes?

A. Yes, the cumulative amounts in your account at the time of death will be
included in your estate.

Note: You should consult with your own legal counsel or tax advisor concerning
your beneficiary(ies) designations and plan to obtain the most appropriate
result for your personal situation.

Enrollment Process

Q. How do I enroll in the Salary Deferral Feature of the UPS Deferred
Compensation Plan for 2009?

A. Log on to the Plan Web site, http://upssavings.csplans.com, using your Social
Security Number or Employee ID and your PIN.

 

  •  

If you have not previously done so, you will be asked to change your PIN from 4
numbers to 6 numbers. You may also be asked to establish PIN reset security
questions at this time.

 

  •  

Once logged on, you will receive a message to enroll in the Plan for 2009.
Please note that this message will appear until the end of the enrollment period
whether or not you have taken action.

 

  •  

Click on the link to open the enrollment window.

 

  •  

You may scroll down to view the Plan’s enrollment materials, including the 2009
Summary Plan Description, Fund Fact Sheets and Investment Returns, or click on
2009 Enrollment to begin making your elections.

 

  •  

Follow the prompts to enroll in the Plan. Your first enrollment choice will be
one of the following:

 

  •  

I elect to defer 100% of my ADP refund.

 

  •  

I elect not to defer 100% of my ADP refund.

 

  •  

You will next choose the deferral percentage from your monthly or semi-monthly
pay. If you do not want to defer from pay, please enter zero. Note that if you
participate in the Plan in 2008, your current deferral percentage is displayed.

 

  •  

On the next screen you will elect your percentages from the half month bonus and
the MIP cash award. If you do not want to defer from either of them or they do
not apply to you, please enter zeroes.



--------------------------------------------------------------------------------

18  |  Summary Plan Description

 

  •  

If you have never participated in the 2005 and Beyond Salary Deferral Feature,
you will be asked to make your investment option selections. Although UPS Stock
is an investment option in the Plan, because the trading window is anticipated
to be closed from September 1 through October 23, you will not be able to select
UPS Stock after 4:00 p.m. (ET) on August 29, 2008. If it is your intent to
invest your contributions in UPS Stock, you may do so through the Plan Web site
or the Information Line any time after January 1, 2009 when the trading window
is open.

 

  •  

If you have never participated in the 2005 and Beyond Salary Deferral Feature,
you will be asked to choose your distribution option. You will first choose your
payment type (Lump Sum or Installments), then enter the number of calendar
months you are electing to receive monthly installments.

3 Year Installment = 36 Payments

5 Year Installment = 60 Payments

7 Year Installment = 84 Payments

10 Year Installment = 120 Payments

 

  •  

Confirm your elections and submit your 2009 enrollment.

 

  •  

Print a copy of the confirmation screen for your records. If you previously
elected to have confirmations sent to you via online mailbox, a copy will be
sent to your My Correspondence and Records Box. If you have not yet elected to
have confirmations sent to you online, you will receive a copy at your home
address.

 

  •  

To designate a beneficiary if you have not previously participated in any of the
Plan’s 3 features, please go to Personal Information (on the top navigation bar)
and follow the prompts to designate your beneficiary(ies).

 

  •  

Do not change your beneficiary online if you have previously made a designation
for any features in the Plan. Once you have chosen a beneficiary, to make a
change you must complete a Beneficiary Designation Form found in the Forms
section of the Plan Web site.

Q. Do I need to do anything if I do not want to participate in 2009?

A. No.

ADDITIONAL INFORMATION

Plan Administrator

Q. Who is the administrator and how can I check my account balance?

A. The administrator for the UPS Deferred Compensation Plan is the
administrative committee appointed by the Salary Committee of United Parcel
Service, Inc., and the recordkeeper for the Plan is ING. The Plan administrator
has the exclusive responsibility and complete discretionary authority to control
the operation, management and administration of the Plan, with all powers
necessary to



--------------------------------------------------------------------------------

2009 UPS Deferred Compensation Plan  |  19

 

enable it properly to carry out those responsibilities, including (but not
limited to) the power to construe the Plan, to determine eligibility for
benefits, to settle disputed claims and to resolve all administrative,
interpretive, operational, equitable and other questions that arise under the
Plan. The decisions of the Plan administrator on all matters within the scope of
its authority will be final and binding. To the extent a discretionary power or
responsibility under the Plan is expressly assigned to a person by the Plan
administrator, that person will have complete discretionary authority to carry
out that power or responsibility, and that person’s decisions on all matters
within the scope of that person’s authority will be final and binding.

Although you will receive an annual statement, you can determine the balance in
your account at any time by accessing your account online at
http://upssavings.csplans.com.

You can also call the UPS Savings Advantage Information Line at 1-800-541-6154
and speak to a Participant Service Representative. Participant Service
Representatives are available from 7:30 a.m. to 5:00 p.m. (Eastern Time) Monday
through Friday, except for stock market holidays.

With the exception of the 2% short-term trading fee associated with the EAFE
Fund, no annual fees will be charged to you for the Plan. Other than the EAFE
short-term trading fee, all fees associated with the Plan will be paid by UPS
until and unless you are notified otherwise.

Plan Amendment or Termination

Q. Can the Plan be amended or discontinued?

A. Yes. United Parcel Service of America, Inc. (“UPS America”) has established
the Plan with the expectation that it will be continued indefinitely.
Nevertheless, UPS America retains the right to amend or terminate all or part of
the Plan at any time. However, your Salary Deferral Accounts and the number of
shares credited to your Stock Option Account, at the time of any amendment,
suspension or termination of the Plan, cannot be reduced (except by reason of
future investment losses).

Note: UPS America may be required to make further amendments to the Plan in
order to comply with the federal tax law applicable to non-qualified deferred
compensation plans. You will be notified of those amendments if they materially
affect information provided in this Summary Plan Description/Prospectus.

Miscellaneous

Q. Which documents govern the UPS Deferred Compensation Plan?

A. The terms governing the UPS Deferred Compensation Plan are set forth in this
UPS Deferred Compensation Plan document, which also serves as the Summary Plan
Description and Prospectus.



--------------------------------------------------------------------------------

20  |  Summary Plan Description

 

Q. Can I transfer, pledge or assign my accounts?

A. No. Rights to your Salary Deferral Accounts cannot be transferred, assigned,
pledged or alienated. You may not pledge or assign your account balances to
secure a bank loan or other indebtedness.

Q. Are there any restrictions on my ability to sell shares of UPS Stock that I
receive in a distribution under the Plan?

A. Each person who controls, or is a member of a group that controls, or who is
under common control with, UPS and who distributes any shares of UPS Stock
obtained through a distribution under the Plan, and any broker or dealer who
participates in any such distribution, may, in connection with such a
distribution, be deemed to be an “underwriter” within the meaning of the
Securities Act of 1933 (the “Securities Act”) unless the shares are sold
pursuant to Rule 144 under the Securities Act. This brochure may not be used in
connection with any resales of any shares received by such a person.

In addition, the filing requirements of Section 16(a) of the Securities Exchange
Act of 1934 (the “Exchange Act’) and the short-swing profit rules under
Section 16(b) of the Exchange Act may apply to purchases and sales of UPS Stock,
including shares received in a distribution under the Plan and subsequent resale
of these shares, by any person who is an executive officer, director or
beneficial owner of 10% or more of UPS’s outstanding common stock.

Officers and directors should consult with the UPS Legal Department before
offering for sale any of the shares of UPS Stock received in a distribution
under the Plan so that we may ensure compliance with Rule 144, Section 16 and
any other applicable provisions of federal and state securities laws.

To the extent any transaction could, in the absolute discretion of UPS, cause a
participant to be subject to liability under Section 16 of the Exchange Act, UPS
may refuse to permit such transaction. In addition, UPS may establish procedures
to ensure that transactions under the Plan will be executed in accordance with
the requirements of Section 16(b) of the Exchange Act and any regulations
promulgated thereunder.

Q. What Claims Procedures apply under the Plan?

A. Any claim for a benefit under the Plan must be filed and resolved in
accordance with the claims procedure provided under the UPS Savings Plan, which
claims procedure is incorporated in the Plan by reference, except that the Plan
administrator is the entity with whom a claim for review should be filed under
the Plan, and the Plan administrator has absolute discretion to resolve any
claims under the Plan.

Q. What other rules apply under the Plan?

A. The following rules also apply under the Plan:

Construction: The Plan will be construed in accordance with the laws of the
State of Georgia. Headings have been added only for convenience of reference and
will have no substantive effect whatsoever. All references to the singular
include the plural, and all references to the plural include the singular.



--------------------------------------------------------------------------------

2009 UPS Deferred Compensation Plan  |  21

 

No Contract of Employment: Nothing contained in the Plan will be construed as a
contract of employment between UPS and any employee, as a right of any employee
to be continued in the employment of UPS, or as a limitation of the right of UPS
to discharge an employee with or without cause at any time.

No Liability: No Plan participant or beneficiary will have the right to look to,
or have any claim whatsoever against, any officers, director, employee or agent
of UPS in his or her individual capacity for the distribution of his or her
Account.

ERISA: UPS intends that the Plan come within the various exceptions and
exemptions to ERISA for a plan maintained for a “select group of management or
highly compensated employees” as described in Sections 201(2), 301(a)(3), and
401(a)(1) of ERISA, and any ambiguities in the Plan will be construed to effect
this intent.

Where You Can Find Additional Information

Q. Where can I find more information about UPS?

A. We file annual, quarterly and current reports, proxy statements and other
information with the SEC. Our SEC filings are available to the public over the
Internet at the SEC’s Web site at http://www.sec.gov. You may also read and copy
any document we file with the SEC at its public reference facilities at 100 F
Street, N.E., Room 1580, Washington, DC 20549, 233 Broadway, New York, New York
10279 and CitiCorp Center, 500 West Madison Street, Suite 1400, Chicago,
Illinois 60661. You can also obtain copies of the documents at prescribed rates
by writing to the Public Reference Section of the SEC at 100 F Street, N.E.,
Room 1580, and Washington, DC 20549. Please call the SEC at 1-800-SEC-0330 for
further information on the operation of the public reference facilities. Our SEC
filings are also available at the office of the New York Stock Exchange. For
further information on obtaining copies of our public filings from the New York
Stock Exchange, you should call 212-656-5060.

The SEC allows us to “incorporate by reference” into this document the
information that we file with it. This means that we can disclose important
information by referring you to those documents. The information incorporated by
reference is an important part of this prospectus, and information in documents
that we file after the date of this prospectus and before the termination of the
offering will automatically update information in this prospectus.

We incorporate by reference the documents listed below that we had filed on or
prior to July 31, 2007 and any filings after such date that we make with the SEC
under Section 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934
until our offering is completed, provided, however, that we are not
incorporating by reference any information furnished (but not filed) under
Item 2.02 or Item 7.01 of any current report on Form 8-K:

 

  •  

our annual report on Form 10-K for the year ended December 31, 2007;



--------------------------------------------------------------------------------

22  |  Summary Plan Description

 

  •  

our quarterly reports on Form 10-0, for the quarter ended March 31, 2008;

 

  •  

our current reports on Form 8-K, filed on January 9, 2008, January 15,
2008, February 1, 2008, March 20, 2008, April 18, 2008; May 28, 2008 and May 30,
2008; and

 

  •  

the description of United Parcel Service of America, Inc.’s common stock,
contained in its registration statement on Form 8-A, filed with the SEC in April
1970, as updated by item 5 of its annual report on Form 10-K for the year ended
December 31, 1998, as modified by the description of the class A-1 common stock
contained in our registration statement on Form S-4 (no. 333-83349). We
succeeded to the Exchange Act registration of United Parcel Service of America,
Inc. pursuant to Rule 12g-3 under the Exchange Act.

Q. How can I obtain copies of this information?

A. We will provide, without charge, to each person to whom a copy of this
prospectus is delivered, upon written or oral request a copy of any and all of
the documents incorporated by reference in this prospectus, other than the
exhibits to such documents, unless such exhibits are specifically incorporated
by reference into the documents that this prospectus incorporates. Requests for
copies of such documents should be directed to United Parcel Service, Inc., 55
Glenlake Parkway, N.E., Atlanta, Georgia 30328, Attn: Investor Relations,
telephone number 404-828-6059.

In addition, we will furnish to each participant in the Plan a copy of our
Annual Report to Shareowners. We will provide additional copies of our annual
report, without charge, upon written or oral request to the address or telephone
number listed above.